DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, filed on 4/3/2020, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/3/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	The examiner finds that the amended claims and remarks, received on 3/2/2021, are sufficient to overcome the previous rejections of record.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, and amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney Jerome Kim on 4/19/2021.
The claims have been amended.  A complete listing follows:
1. (Currently Amended) A biosensor for measuring glucose, comprising: 
a filter comprising a cytoplasmic membrane of a red blood cell for selectively permeating the glucose in a biological sample; 
a sensor disposed under the filter and recognizing the permeated glucose; and 
a reader comprising an electrochemical device connected to the sensor and reading a signal of the recognized glucose, 
wherein the cytoplasmic membrane comprises a glucose transporter (GLUT) protein, 
wherein the sensor comprises an enzyme using the permeated glucose as a substrate, and 
wherein a thickness of the filter is about 220 nm.
2. (Canceled)
3. (Canceled)
4. (Previously Presented) The biosensor for measuring glucose in the biological sample according to claim 1, wherein the biological sample is one or more selected from a group consisting of blood, tears, urine and sweat.
5. (Canceled)
6. (Canceled)

8. (Currently Amended) A kit for measuring glucose in a biological sample, comprising a biosensor, wherein the biosensor comprises:
	a filter comprising a cytoplasmic membrane of a red blood cell for selectively permeating the glucose in a biological sample;
a sensor disposed under the filter and recognizing the permeated glucose; and
	a reader comprising an electrochemical device connected to the sensor and reading a signal of the recognized glucose,
	wherein the cytoplasmic membrane comprises a glucose transporter (GLUT) protein,
	wherein the sensor comprises an enzyme using the permeated glucose as a substrate, and
	wherein a thickness of the filter is about 220 nm.
9. (Currently Amended) A method for measuring a glucose level in a biological sampleproviding a biosensor
	wherein the biosensor comprises:
	a filter comprising a cytoplasmic membrane of a red blood cell for selectively permeating the glucose in  the biological sample;
a sensor disposed under the filter and recognizing the permeated glucose; and
	a reader comprising an electrochemical device connected to the sensor and reading a signal of the recognized glucose,
	wherein the cytoplasmic membrane comprises a glucose transporter (GLUT) protein,
	wherein the sensor comprises an enzyme using the permeated glucose as a substrate, and
wherein a thickness of the filter is about 220 nm.


Allowable Subject Matter
	Claims 1, 4, and 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious the chemiresistor gas sensor as claimed in independent claim 1 and dependent claims 4, 7, and 10 and independent claims 8 and 9 with particular attention to the limitation: “a filter comprising a cytoplasmic membrane of a red blood cell for selectively permeating the glucose in the biological sample”. 
The closest prior art of record is considered to be Li et al (US 20140012115 A1; hereinafter “Li”) in view of Bradley et al (US 20060228723 A1; hereinafter “Bradley”) in view of Muekler et al (“The SLC2 (GLUT) family of membrane transporters”, April-June 2013, Volume 34, Issue 2-3, Pages 121-138; “Mueckler”) and in further view of Gao et al (“Surface Functionalization of Gold Nanoparticles with Red Blood Cell Membranes”, March 2015, AIChE Journal, Volume 61, Issue 3, pages 738-746; hereinafter “Gao”).  
Li teaches an analogous art of a sensor (Li; para [41, 42]; Fig. 2, 4; sensor 100) for measuring glucose (Li; Abstract), comprising: a filter unit selectively permeating a glucose in a biological sample (Li; para [46, 47]; Fig. 1A, 2; analyte modulating membrane layer 112 comprises a glucose limiting membrane); a sensor disposed under the filter and recognizing the permeated glucose (Li; para [44-46]; Fig. 1A, 2; analyte sensing layer); and a reader disposed under the sensor and reading a signal of the recognized glucose (Li; para [42, 44]; Fig. 1A, 2; conductive layer 104 comprises one or more electrodes…the glucose  In re Malagari, 184 USPQ 549 (CCPA 1974).  Further, it would have been obvious to one of ordinary skill in the art to have modified the filter unit of modified Li with the overlapping thickness range of 0.22 microns (220 nm) taught by Simpson, because Simpson teaches that thinner membranes are preferred because they have a lower impact on the rate of diffusion (Simpson; para. [194]). 
The instant claims define over the prior art because the cited prior art does not teach a chemiresistor gas sensor comprising:  a filter comprising a cytoplasmic membrane of a red blood cell for selectively permeating the glucose in the biological sample. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798